Citation Nr: 1645558	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right lower extremity/ankle disability.

2.  Entitlement to a certificate of eligibility for a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to June 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2009 and April 2012 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In February 2016, the Board remanded these matters.

The February 2016 Board decision also remanded for development the matters of entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment or for adaptive equipment only and entitlement to specially adapted housing.  A June 2016 decision review officer (DRO) decision granted the Veteran such benefits, and these matters are no longer on appeal.

The issue of service connection for a right lower extremity/ankle disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

A June 2016 DRO decision awarded the Veteran entitlement to specially adapted housing under 38 U.S.C.A. § 2101(a)(2)(A)(i).


CONCLUSION OF LAW

The legal requirements for a certificate of eligibility for a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2014); 38 C.F.R. § 3.809a (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA does not apply to claims where, as in this case regarding the matter of entitlement to a certificate of eligibility for a special home adaptation grant, there is no dispute as to the facts and the law is dispositive.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Mason v. Principi, 16 Vet. App. 129.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action under the VCAA is necessary regarding this matter.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the August 2015 videoconference hearing, the undersigned identified the issue and advised the Veteran of what is necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.  

Legal criteria and analysis

A June 2016 DRO decision awarded the Veteran entitlement to specially adapted housing under 38 U.S.C.A. § 2101(a)(2)(A)(i).

The legal requirements for establishing entitlement to a certificate of eligibility for assistance in acquiring home adaptations are outlined in 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  They specifically include a provision that excludes from such eligibility any veteran who has established entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (under 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809).  [The Board observes that that is a greater benefit.]   As is noted above, a June 2016 DRO decision awarded the Veteran a certificate of eligibility for assistance in acquiring specially adapted housing.  Accordingly, this claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal seeking entitlement to assistance in acquiring a special home adaptation grant is denied.


REMAND

Regarding the claims of service connection for a right lower extremity/ankle disability.  The Veteran's service treatment records show that when he was seen in October 1966, he stated that he fractured his right tibia and fibula when he was 12 years old.  He noted there was resultant shortening of the right lower extremity.  It was also noted that while on patrol in September 1966, he stepped on a rock and twisted his right ankle.  X-rays showed a deformity of the distal tibia/fibula.  The diagnosis was right ankle sprain.  

On April 2016 VA examination, the examiner reviewed and summarized the Veteran's records.  The diagnosis was right ankle fusion.  The examiner opined that the Veteran's right ankle disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  He observed that following service, the records indicate that the Veteran had chronic pain by the late 1980's, and had fusion surgery in 1987.  He also stated that VA records from 1997 to the present do not indicate much of an ankle problem.  He noted that the only clinical indication in 1966 was of a sprain without further problems through the Veteran's separation from service, and there were no clinical records of aggravation until the late 1980's when the fusion was performed.  He opined that the ankle condition was not aggravated beyond natural progression during service.  

On May 2016 VA Disability Benefits Questionnaire (DBQ) evaluation, the diagnosis was right ankle fusion with residual scarring.  The examiner opined that the right ankle condition clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression by an injury in service.  

The February 2016 Board remand ordered an orthopedic examination of the Veteran; the examiner was to provide an opinion as to whether there was evidence in the record that rendered it undebatable from a medical standpoint that the Veteran's pre-existing right ankle disability was not aggravated by service.  The opinions received in response do not address that question.

The Veteran specifically contends that the examinations and opinions are inadequate as they are not fully comply with the February 2016 remand instructions.  As the Board is unable to find otherwise, a remand for corrective action (to ensure compliance with prior remand instructions) is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the record to be returned to the physician who provided the April 2016 opinion for review and an addendum advisory medical opinion regarding whether there is evidence in the record that renders it undebatable from a medical standpoint that the Veteran's pre-existing right ankle disability was not aggravated by service (and if so to identify such evidence).  

The examiner must include rationale with all opinions.

2.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


